 Case 1:19-cv-04414-KAM-RLM Document 22 Filed 08/29/19 Page 1 of 1 PageID #: 647


HKP|                HARFENIST KRAUT & PERLSTEIN LLP
                                                                                       NEIL TORCZYNER
                                                                                           Attorney at Law
                                                                                       DIRECT TEL.: 516.355.9612
                                                                                       DIRECT FAX: 516.355.9613
                                                                                   NTORCZYNER@HKPLAW.COM

                                                                              August 29, 2019

United States Magistrate Judge Roanne L. Mann
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

By: ECF

       RE: GEICO v. Wellmart, et al.
       Docket No. 19-CV-4414 (KAM)(RLM)

Dear Judge Mann:

       The undersigned has been recently retained to represent Defendants Wellmart Rx,
Simon Davydov and Muslan Nektalov in the instant matter. The instant letter is being sent
with consent of counsel to Plaintiffs.

        Based on differing dates of service of the Complaint, the defendants represented by
this firm are required to file Answers or otherwise respond to the Complaint by August 29,
August 30 and September 16, 2019. We would respectfully request that the Court grant an
extension of this time for all answers/responses to be filed September 19, 2019.

       The requested extension would be the first extension for the Defendants that we
represent and this application is made with consent of Priscilla Kam of Rivkin Radler, LLP,
attorneys for the Plaintiffs.

       I thank the Court for its time and attention to this matter.

                                          Respectfully Submitted,
                                          HARFENIST KRAUT & PERLSTEIN, LLP
                                          By:__Neil Torczyner___________
                                                Neil Torczyner
CC: All counsel, via ECF




                 3000 Marcus Avenue, Suite 2E1            2975 Westchester Avenue, Suite 415,
                    Lake Success, NY 11042                       Purchase, NY 10577
             T – 516.355.9600 F – 516.355.9601           T – 914.701.0800 F – 914-708-0808.
